986 F.2d 1412
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie Glenn BAREFOOT, Plaintiff-Appellant,andWilliam Glenn BAREFOOT, a minor child, Plaintiff,v.Fred DEES, North Carolina Bureau of Investigation, Raleigh,North Carolina;  Phil Sweat, Agent, North Carolina Bureau ofInvestigation, Raleigh, North Carolina;  John Twisdale,Chief District Attorney, Johnston County, Smithfield, NorthCarolina; William Marshall, Special Agent, United StatesDepartment of Justice, Department of Alcohol, Tobacco andFirearms;  Daniel Boyce, Assistant United States Attorney,Eastern District of North Carolina, Raleigh, North Carolina;Lacy H. Thornburgh, Attorney General, State of NorthCarolina, Raleigh, North Carolina;  Marty Benson, DeputySheriff, Johnston County Sheriff's Department, Smithfield,North Carolina;  Freddy Narron, Sheriff, Johnston CountySheriff's Department, Smithfield, North Carolina;  John Doe;Jane Doe, Defendants-Appellees.
No. 92-6695.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 10, 1992Decided:  February 18, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-91-525-F)
Willie Glenn Barefoot, Appellant Pro Se.
Jacob Leonard Safron, Special Deputy Attorney General, David Fred Hoke, Assistant Attorney General, Raleigh, North Carolina;  Linda Kaye Teal, Office of the United States Attorney, Raleigh, North Carolina; William Ross Britt, Smithfield, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Willie Glenn Barefoot appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988),  Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971), and the Racketeer Influenced and Corrupt Organization Act, 18 U.S.C.A. §§ 1961-1968 (1988 & West Supp. 1992).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Barefoot v. Dees, No. CA-91-525-F (E.D.N.C. May 18, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED